UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1269



GLENN R. SCAGGS; JAMIE SCAGGS,

                                          Plaintiffs - Appellants,

          versus


MCGINNIS   BROTHERS,    INCORPORATED,  d/b/a
McCorkle Machine &      Engineering, a West
Virginia Corporation,

                                             Defendant - Appellee,
          and


SULZER METCO (US) INCORPORATED, a foreign
corporation with offices in New York; EUTECTIC
CORPORATION,   a   foreign   corporation   with
offices    in    Illinois;     WALL    COLMONOY
CORPORATION,   a   foreign   corporation   with
offices in Michigan; ERVIN INDUSTRIES, a
foreign corporation with offices in Michigan;
BARNSTEEL ABRASIVES, a foreign corporation
with offices in Pennsylvania; PEERLESS METAL
POWDERS & ABRASIVES, INCORPORATED, a foreign
corporation with offices in Michigan; GLOBE
STEEL ABRASIVES, a foreign corporation with
offices    in     Ohio;    STEEL     ABRASIVES,
INCORPORATED, a foreign corporation with
offices   in   Ohio;   BAY   STATE   ABRASIVES,
INCORPORATED, a foreign corporation with
offices in Massachusetts; STELLITE COATINGS, a
division    of   Deloro    Stellite    Company,
Incorporated, a foreign corporation with
offices    in     Indiana;     OMG    AMERICAS,
INCORPORATED, formerly known as SCM Metal
Products, Incorporated, a foreign corporation
with offices in North Carolina,

                                                       Defendants.
Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-99-819)


Submitted:   August 13, 2002         Decided:   September 20, 2002


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Harley Carriger, LAW OFFICES OF STUART CALWELL, Charleston,
West Virginia, for Appellants. Jay M. Potter, SCHUMACHER, FRANCIS
& NELSON, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Glenn R. Scaggs and Jamie Scaggs appeal the district court’s

order granting Defendants summary judgment.             We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Scaggs v. McGinnis Bros., Inc., No. CA-99-819 (S.D.W.

Va. Jan. 31, 2002).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        3